     Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 1 of 2
                                                               ORlGINAL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                 -   -   -   X

 UNITED STATES OF AMERICA                        UNSEALING ORDER

        - v. -                                   20 Cr. 160

 JORGE NAVARRO,
 ERICA GARCIA,
 MARCOS ZULUETA,
 MICHAEL TANNUZZO,
 GREGORY SKELTON,
 ROSS COHEN,
 SETH FISHMAN,
 LISA GIANNELLI,
 JORDAN FISHMAN,
 RICK DANE, JR.,
 CHRISTOPHER OAKES,
 JASON SERVIS,
 KRISTIAN RHEIN,
 MICHAEL KEGLEY, JR.,
 ALEXANDER CHAN,
 HENRY ARGUETA,
 NICHOLAS SURICK,
 REBECCA LINKE, and
  CHRISTOPHER MARINO,

                     Defendants.


                                             X


     Upon the application of the United States, by the United

States Attorney for the Southern District of New York, Geoffrey

S. Berman, by Assistant United States Attorneys Sarah Mortazavi,

Andrew Adams, and Benet Kearney;

     It is found that the Indictment in the above-captioned

action, 20 Cr. 160, is currently sealed and the United States

Attorney's Office has applied to have that Indictment
     Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 2 of 2




automatically unsealed on March 9, 2020 at 7:00 a.m., it is

therefore

     ORDERED that the Indictment in the above-captioned action

be unsealed on March 9, 2020 at 7:00 a.m. and remain unsealed

pending further order of the Court.




SO ORDERED.

Dated:      New York, New York
            March 6, 2020




                           UNITED STATES               JUDGE
